 



Exhibit 10.10.1
FIRST AMENDMENT
TO THE
OLD LINE BANK
SUPPLEMENTAL LIFE INSURANCE AGREEMENT
DATED JANUARY 3, 2006
FOR
JOSEPH BURNETT
               This First Amendment is adopted this 31st day of December, 2007,
by and between Old Line Bank, a state-chartered commercial bank located in
Bowie, Maryland (the “Bank”), and Joseph Burnett (the “Executive”).
               The Bank and the Executive executed the Supplemental Life
Insurance Agreement on January 3, 2006 (the “Agreement”).
               The undersigned hereby amend the Agreement for the purpose of
providing a split dollar life insurance benefit if the Executive’s death occurs
prior to the Executive’s Separation from Service. Therefore, the following
changes shall be made:
               Section 1.6 of the Agreement shall be deleted in its entirety.
               Section 1.14 of the Agreement shall be deleted in its entirety
and replaced by the following:

1.14   “Separation from Service” means the termination of the Executive’s
employment with the Bank for reasons other than death. Whether a Separation from
Service takes place is determined based on the facts and circumstances
surrounding the termination of the Executive’s employment and whether the Bank
and the Executive intended for the Executive to provide significant services for
the Bank following such termination. A termination of employment will not be
considered a Separation from Service if:

  (a)   the Executive continues to provide services as an employee of the Bank
at an annual rate that is twenty percent (20%) or more of the services rendered,
on average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or     (b)   the Executive
continues to provide services to the Bank in a capacity other than as an
employee of the Bank at an annual rate that is fifty percent (50%) or more of
the services rendered, on average, during the immediately preceding three full
calendar years of employment (or if employed less than three years, such lesser
period) and the annual remuneration for such services is fifty percent (50%) or
more of the average annual remuneration earned during the final three full

 



--------------------------------------------------------------------------------



 



      calendar years of employment (or if less, such lesser period).

               Section 2.2 of the Agreement shall be deleted in its entirety and
replaced by the following:

2.2   Executive’s Interest. The Executive, or the Executive’s assignee, shall
have the right to designate the Beneficiary of an amount of death proceeds as
specified in Section 2.2.1 or 2.2.2. The Executive shall also have the right to
elect and change settlement options with respect to the Executive’s Interest by
providing written notice to the Bank and the Insurer.

  2.2.1   Death Prior to Separation from Service. If the Executive dies prior to
Separation from Service, the Executive’s Beneficiary shall be entitled to a
portion of the death proceeds equal to thirty percent (30%) of the Net Death
Proceeds.     2.2.2   Death After Separation from Service. If the Executive dies
after Separation from Service there shall be no benefit under this Agreement.

               Section 2.3 of the Agreement shall be deleted in its entirety and
replaced by the following:

2.3   Forfeiture of Benefit. The Executive will forfeit his or her benefit if:
(i) the Executive violates any of the provisions detailed in Article 5; or
(ii) the Executive provides written notice to the Bank declining further
participation in the Agreement.

               Article 10 of the Agreement shall be deleted in its entirety and
replaced by the following:
               Notwithstanding any other provision in this Agreement, the Bank
may amend or terminate the Agreement at any time, or may amend or terminate the
Executive’s rights under the Agreement at any time prior to the Executive’s
Separation from Service, by providing written notice of such to the Executive.
Upon termination of the Executive’s rights under this Agreement, the Executive
will be eligible for any life insurance benefit offered to the general employees
of the Bank
               IN WITNESS OF THE ABOVE, the Bank and the Executive hereby
consent to this First Amendment.

              Executive:       Old Line Bank
 
           
 
      By    
 
           
Joseph Burnett
           
 
      Title    
 
           

2